Title: From George Washington to Major General John Sullivan, 31 October 1779
From: Washington, George
To: Sullivan, John


        
          Dear Sir
          Head Quarters West point 31st Octobr 1779.
        
        I have your favr of the 28th: You will, previous to the receipt of this, have received intelligence that the enemy have returned to Staten Island—We have a very large and valuable collection of Forage under Newark Mountain, which is much exposed, and which, from the late specimen, may be easily destroyed by a light party—To cover this, you will be pleased to detach General Maxwell with his Brigade, with orders to take a position in the neighbourhood of Westfeild, and to make the security of the Forage the particular object of his attention. As the Brigade may, from circumstances, have occasion to move again from thence at a moments warning, be pleased to desire Genl Maxwell to keep the Officers & Men together and have all things in constant readiness for that purpose. I am Dear Sir Yrs &.
        The troops while at Westfeild will give every aid to the Forage Master.
      